UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4856



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERMAINE BIVINGS, a/k/a Bivo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-04-840)


Submitted:   March 8, 2006                 Decided:   April 3, 2006


Before MICHAEL, DUNCAN, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Jermaine Bivings appeals his convictions and 216-month

sentence imposed after he pled guilty to conspiracy to possess with

intent to distribute more than five kilograms of cocaine and more

than fifty grams of crack (Count 1), in violation of 21 U.S.C.

§ 846 (2000); possession with intent to distribute a quantity of

cocaine and more than fifty grams of crack (Count 2), in violation

of 21 U.S.C. § 841(a)(1) (2000); use of a telephone to facilitate

the drug offense charged in Count 2 (Count 4), in violation of 21

U.S.C. § 843(b) (2000); and possession with intent to distribute

more       than    fifty   grams   of   crack    (Count     8),   in   violation     of

§ 841(a)(1).         Bivings’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), challenging the adequacy of the

plea       colloquy    but   stating    that,    in   his   view,      there   are   no

meritorious         issues   for   appeal.       Bivings    has   filed    a   pro   se

supplemental brief.          We affirm.

                  Counsel questions whether the district court complied

with Fed. R. Crim. P. 11 in accepting Bivings’ guilty plea.

Because Bivings did not move to withdraw his guilty plea,* we

review his challenge to the adequacy of the Rule 11 hearing for

plain error.          United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).         We have carefully reviewed the transcript of the Rule



       *
      Bivings filed two motions to withdraw his guilty plea in the
district court but withdrew them at the sentencing hearing.

                                         - 2 -
11   hearing     and    find    no   plain    error    in    the   district    court’s

acceptance of Bivings’ guilty plea.                 See United States v. DeFusco,

949 F.2d 114, 119-20 (4th Cir. 1991).

            In his pro se supplemental brief, Bivings contends that

the district court erred by denying his motion for the appointment

of new counsel.         Our review of the record convinces us that the

district court did not abuse its discretion in denying the motion.

See United States v. Reevey, 364 F.3d 151, 156 (4th Cir. 2004)

(stating standard of review and discussing factors courts consider

in ruling on motion).           Finally, with regard to Bivings’ claim that

counsel provided ineffective assistance due to a conflict of

interest, we “may address [such claims] on direct appeal only if

the lawyer’s ineffectiveness conclusively appears from the record.”

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006),

cert. denied,            U.S.        , 2006 WL 386973 (U.S. Feb. 21, 2006)

(No.     05-8667).        Because     we     find    no     evidence   of   counsel’s

ineffectiveness on the record presented, we decline to review this

claim on direct appeal.

             In accordance with Anders, we have reviewed the entire

record     for    any     meritorious        issues       and   have   found     none.

Accordingly, we affirm Bivings’ convictions and sentence.                        This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,


                                           - 3 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 4 -